AO 106 (Rev. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT F i E D
for the JUL 18 2019

Eastern District of Tenhessee
Clerk, U. S. District Court

In the Matter of the Search of Eastern District of Tennessee

i. (‘= °, ¢ ? ’
(Briefly describe the property to be searched At Greeneville

or identify the person by name and address)

USPS Mail Parcel addressed to ELIOT SHAW
804 OAK ST, JOHNSON CITY, TN

Case No. 2:19-mj- 705°

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

} id 16 fs
PFE S RS FEC orniteld Bsr Uintgue tracking number 9505 5121 0431 9196 2368 17 addressed to ELIOT SHAW

located in the Eastern District of Tennessee , there is now concealed (identify the
person or describe the property to be seized):
See Attachment B, attached and incorporated herein.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
om evidence of a crime;

© contraband, fruits of crime, or other items illegally possessed;
wm property designed for use, intended for use, or used in committing a crime;

C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. §§ 841(a)(1), 843(b), Distribution of a controlled substance; Using a communication facility in facilitating
and 846. the commission of a felony; Conspiracy.

The application is based on these facts:

See attached affidavit of Postal Inspector Jedidiah Hutchison, United States Postal Inspection Service.

wm Continued on the attached sheet.

a Delayed notice of _30 days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Applicant’s signature

Jedidiah Hutchison, ‘United States Postal Inspector

Printed name and title

 

Sworn to before me and signed in my presence.

Date: 7/18/2019 ——-

Judge’s signature

 

City and state: | Greeneville, Tennessee Hon. Dennis H. Inman, U.S. Magistrate Judge
Printed name and title

 

 

Case 2:19-mj-00205-DHI Document 2 Filed 07/18/19 Page 1of1 PagelD#: 2
